DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 3-7, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102 as being anticipated under Ghoneim et al. (US 2007/0032913 A1), and is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al. (US 2007/0032913 A1).

Regarding claims 1 and 14, Ghoneim et al. discloses a system and method, comprising a computer including a processor and a memory (i.e. In addition to the processing unit, the motion control supervisory controller 12 further includes, but is not necessarily limited to, a memory having a look-up data table that is accessed by the processing unit of the motion control supervisory controller 12) [0023], the memory storing instructions executable by the processor to:
determine that a vehicle is operating at an off-road location (i.e. motion control supervisory controller 12 determines whether the off-road condition is detected at step 805, such as via the GPS sensor 48) [0040]; 
adjust a control parameter for the vehicle to compensate for data from a vehicle sensor affected by operating at the off-road location (i.e. motion control supervisory controller 12 changes each of the steering subsystem 22, the VSES 18, the suspension subsystem 24, and the driveline subsystem 26 to the off-road setting based on the determination whether the off-road condition is detected) [0040]; and. 
operate the vehicle at the off-road location according to the adjusted control parameter (i.e. motion control supervisory controller 12 autonomously changes the relevant vehicle subsystems to implement an adaptive mode) [0031].
Alternatively, if it is debatable whether the detected “off-road location” as taught by Ghoneim et al. overcomes the claimed “off-road location”, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. so that the GPS system could detect vehicle location in any area including “off-road location”.  
Regarding claims 3 and 16, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. further discloses wherein the control parameter is a braking subsystem input value, a steering subsystem input value, or a propulsion subsystem input value (i.e. Examples of some vehicle subsystem changes when selecting the off-road mode include removing P/T control from the VSES 18 at lower speeds while maintaining brake based gains and control and ramping in P/T control for increased speeds) [0029].

Regarding claims 4 and 17, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. further discloses wherein:
	the vehicle sensor is one of a plurality of vehicle sensors, and the control parameter is 	one of a plurality of control parameters (i.e. motion control supervisory controller 12 determines a driving condition from parameters received from the various vehicle subsystems or sensors during operation of the vehicle) [0032]; and
	the instructions further include instructions to adjust respective ones of the plurality of control parameters to compensate for data from respective ones of the vehicle sensors (i.e. motion control supervisory controller 12 changes each of the steering subsystem 22, the VSES 18, the suspension subsystem 24, and the driveline subsystem 26 to the off-road setting) [0040].

Regarding claims 5 and 18, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. further discloses wherein:
	the control parameter is a light input value used to determine an amount of light detected to activate vehicle high-beams (i.e. motion control supervisory controller 12 may determine the nighttime condition by detecting an activation of the headlights at step 705, such as via an external light sensor (e.g., a photocell)) [0039].

Regarding claims 6 and 19, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. further discloses wherein:
	the control parameter governs output of a braking subsystem, a steering subsystem, or a propulsion subsystem (i.e. motion control supervisory controller 12 changes each of the steering subsystem 22, the VSES 18, the suspension subsystem 24, and the driveline subsystem 26 to the off-road setting) [0040].

Regarding claim 7, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
	Ghoneim et al. further discloses wherein the control parameter governs output of a vehicle lighting system for a vehicle human-machine-interface (i.e. motion control supervisory controller 12 may determine the nighttime condition by detecting an activation of the headlights at step 705, such as via an external light sensor (e.g., a photocell)) [0039].

Regarding claim 11, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
	Ghoneim et al. further discloses wherein the instructions to determine that the vehicle is operating at the off-road location further include instructions to receive user input to determine that the location is the off-road location. (i.e. motion control supervisory controller 12 is coupled to Input/Output (I/O) device 52) [0020].

Regarding claim 12, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
	Ghoneim et al. further discloses wherein the off-road location is a car wash, a parking lot, a race track, or an unpaved area (i.e. motion control supervisory controller 12 determines whether the racetrack condition is detected) [0041].

Regarding claim 13, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
	Ghoneim et al. further discloses wherein the instructions to adjust the control parameter include instructions to deactivate a vehicle system that uses data from the vehicle sensor (i.e. an example of vehicle subsystem changes when selecting the off-road mode include disabling the ACC subsystem 20) [0029].

5.	Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 102 as being anticipated under Ghoneim et al. (US 2007/0032913 A1), alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al. (US 2007/0032913 A1) as applied to claims 1, 3-7, 11-14, and 16-19 above, and further rejected under 35 U.S.C. 103 in view of Foltin (US 2018/0023963 A1).

Regarding claims 2 and 15, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. does not disclose wherein:
	the control parameter is a threshold for evaluating the data from the vehicle sensor; 		and
	the instructions to adjust the control parameter include instructions to adjust the 			threshold.
However, Foltin discloses that Using control signal 112, it is for example possible to modify a respective threshold value for the triggering of airbag 116 or of safety belt 118, in particular to increase the threshold value when vehicle 100 is situated on an unsurfaced, uneven surface [0037].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. to include the features of Foltin in order to protect both vehicle occupants and people outside the vehicle from serious injury in the case of a collision. 

6.	Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated under Ghoneim et al. (US 2007/0032913 A1), alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al. (US 2007/0032913 A1) as applied to claims 1, 3-7, 11-14, and 16-19 above, and further rejected under 35 U.S.C. 103 in view of Foltin (US 2018/0023963 A1) and Gregg et al. (US 2020/0393835 A1).

Regarding claims 8 and 20, Ghoneim et al. overcomes the system and method of claims 1 and 14 as shown in the rejections above.
Ghoneim et al. does not disclose wherein:
the control parameter is a lane-keeping parameter and the vehicle sensor is a camera.
However, Foltin discloses that the control parameter is a lane-keeping parameter and the vehicle sensor is a camera (i.e. secondary collision mitigation systems, can keep the vehicle in its lane while braking [0049]; camera systems and lidar systems are optical systems that evaluate reflections from active illumination (lidar) or ambient light (camera) [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. to include the features of Foltin in order to protect both vehicle occupants and people outside the vehicle from serious injury in the case of a collision. 
Neither Ghoneim et al. nor Foltin disclose wherein:
the instructions to adjust the control parameter for the vehicle to compensate for the data from the vehicle sensor include instructions to adjust a pattern recognition algorithm.
	However, Gregg et al. discloses that passengers of the vehicle 10 may confirm one or more changes to vehicle settings by nodding, pointing, gesturing, etc. and such movements or gestures may be captured by the camera 16 and processed according to image or pattern recognition algorithms to affect the one or more changes [0020].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. to include the features of Gregg et al. in order to autonomously travel from a place to where vehicles have been driven to an area where utilization of the vehicles is more probable.

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 102 as being anticipated under Ghoneim et al. (US 2007/0032913 A1), alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al. (US 2007/0032913 A1) as applied to claims 1, 3-7, 11-14, and 16-19 above, and further rejected under 35 U.S.C. 103 in view of Goldman-Shenhar et al. (US 2018/0290590 A1).

Regarding claim 9, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
Ghoneim et al. does not disclose wherein:
the control parameter is an output parameter for a vehicle interface; and
the instructions to adjust the control parameter for the vehicle to compensate for the data from the vehicle sensor include instructions to adjust the output parameter to adjust at least one of an intensity of output and a frequency of output.
However, Goldman-Shenhar et al. discloses that output device 160 can provide a visual alert that is visually perceived by humans or animals in the vicinity of the vehicle. The visual alert can be produced from one or more lights or displays integrated into or affixed onto the vehicle. The visual alert includes a visible output that can be adjusted (e.g., frequency and intensity) to meet contextually-suited conditions [0070].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. to include the features of Goldman-Shenhar et al. in order to increase the likelihood of the entity reacting to the presence and/or movement of the vehicle.

8.	Claim(s) 10 is/are rejected under 35 U.S.C. 102 as being anticipated under Ghoneim et al. (US 2007/0032913 A1), alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghoneim et al. (US 2007/0032913 A1) as applied to claims 1, 3-7, 11-14, and 16-19 above, and further rejected under 35 U.S.C. 103 in view of Morita et al. (US 2007/0021912 A1).

Regarding claim 10, Ghoneim et al. overcomes the system of claim 1 as shown in the rejections above.
Ghoneim et al. does not disclose wherein the instructions to determine that the vehicle is operating at the off-road location further include instructions to compare a vehicle location to stored map data specifying the off-road location to determine that the vehicle location is the off-road location.
However, Morita et al. discloses that macro shape comparing portion 24 may perform map matching, for example, by comparing the calculated path in the calculated information managed by the current position managing portion 4 with the map road shape based on the road information and confidence level of the database 7, and road determining portion 23 may determine whether the current position is on-road or off-road, and may perform a road determination at the current position [0040].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Ghoneim et al. to include the features of Morita et al. in order to enable an easy detection of a lane change and in-lane position as well as a current position of a vehicle using dead-reckoning navigation, thereby enabling accurate recognition of the current position of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664